An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-769
                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 31 December 2014


MILDRED WILLIAMS,
     Plaintiff-Appellant,

      v.                                      Mecklenburg County
                                              No. 10 CVS 9849
SHONDU LAMAR LYNCH, TYISHA
STAFFORD, THOMAS C. RUFF, JR.
d/b/a THOMAS C. RUFF, JR. &
ASSOCIATES, and FIRST CITIZENS
BANK & TRUST COMPANY,
     Defendants-Appellees.


      Appeal by Plaintiff from judgment entered 28 October 2013

and orders entered 30 December 2013 by Judge Eric L. Levinson in

Superior    Court,    Mecklenburg      County.       Heard    in   the   Court    of

Appeals 8 December 2014.


      Tin, Fulton, Walker & Owen, PLLC, by John W. Gresham; and
      Vann Law Firm, P.A., by Christopher M. Vann, for Plaintiff-
      Appellant.

      Poyner Spruill LLP, by Cynthia L. Van Horne and E.
      Fitzgerald Parnell, III, for Defendant-Appellee Thomas C.
      Ruff, Jr. d/b/a Thomas C. Ruff, Jr. & Associates,
      Defendant-Appellee.


      McGEE, Chief Judge.
                                         -2-
       Mildred    Williams    (“Plaintiff”)          was    living      in    Florida     in

February 2004 when Shondu Lamar Lynch (“Lynch”) contacted her

concerning real property Plaintiff owned in Charlotte at 300

Wednesbury       Boulevard     (“the     property”).               Lynch     represented

himself as a realtor, and he convinced Plaintiff to allow him to

place the property on the market for sale and to act as her

agent.        Plaintiff    signed   a    general         power     of   attorney     on   4

February 2004, whereby Plaintiff gave Lynch authority to “act in

[her] name, place and stead in any way which [she] [herself]

could do, if [she] were personally present, with respect to”

real    estate    transactions,        “to    the        extent    that      [she]   [was]

permitted by law to act through an agent[.]”                       This general power

of attorney was signed and notarized, and the blank space in the

box next to the section granting Lynch powers to conduct real

estate transactions for Plaintiff was initialed by Plaintiff.

In a blank space following a section labeled “Other Terms[,]”

the following wording was handwritten: “Further in regards to

the    real   estate   property     located         at    300     Wednesbury     Blvd,     I

Mildred       William[s]     give      full        authority       to     Shondu     Lynch

aforemention      [sic]      property        and     receive[d]         monitery     [sic]

proceeds should be made payable to Shondu Lynch.”                              The blank

space labeled “Other Terms” did not have a box for initialing,

and Williams did not initial that space.                         There was a section
                                   -3-
labeled “Durable Provision:” with a blank space in a block to

the left that could be initialed to make this general power of

attorney durable, but the block space was not initialed.

    An offer to purchase was made on the property, and Thomas

C. Ruff, Jr. (“Defendant”) was retained as the closing attorney.

Defendant   testified   that   when    reading   the    general   power    of

attorney    he   “noticed   that   the   section       . . . provided     for

durability . . . wasn’t initialed, so [he] felt that would be

more appropriate that it be and, as a result of that conclusion,

prepared and had sent to” Plaintiff a limited power of attorney

with a durability provision.          This limited power of attorney,

notarized 7 April 2004, stated in relevant part:

            I, [Plaintiff], pursuant to the provisions
            of the N.C. General Statutes [§] 32A-1 et
            seq., do hereby appoint SHONDU LYNCH, as my
            true and lawful attorney-in-fact, which
            appointment   shall   continue    in   effect
            notwithstanding any incapacity or mental
            incompetence of mine which occurs after the
            date of execution and acknowledgment hereof;

            AND I do empower the said SHONDU LYNCH, as
            my attorney-in-fact to act for me and in my
            name, place, and stead to sign any documents
            and otherwise deal with any and all real
            property or any interest in any of the same
            which I may now or hereafter own, and
            especially   to    execute   all   necessary
            documents in order to convey good and
            marketable title to such property, and to do
            any act or thing and enter into any such
            transaction as he may see fit and in his
            discretion find to be for my best interest
            to facilitate such sale; and I do further
                                            -4-
               empower my said attorney-in-fact with full
               power and authority to do any and every act
               for me, and in my name, that I could do
               personally present and under no disability
               relating to such sale.

This    limited     power      of   attorney      was   specifically      limited    to

Plaintiff’s       property     at    300    Wednesbury    Boulevard.        Plaintiff

signed this limited power of attorney and her signature was

notarized on 7 April 2004.                 There are three documents relevant

to this appeal — the general power of attorney, the limited

power of attorney, and a third document that was notarized on 7

April 2004 by the same notary who notarized the limited power of

attorney and was given to Defendant prior to closing.                               This

third     document       (“the      unsigned      authorization”)        stated:     “I,

Mildred       Mercedes   Williams      give    authorization    to     Attorney     Tom

Ruff, Charlotte, NC, to make proceeds from closing payable to

Shondu Lynch for the property located at 300 Wednesbury Blvd.

Charlotte, NC 28269.”               The document was typed except for the

names    “Mildred    Mercedes        Williams,”     and   “Shondu    Lynch,”       which

were    handwritten       in     underlined       blank   spaces.    The     unsigned

authorization was not signed by Plaintiff or anyone else other

than the notary who had notarized it.

       The sale of the property proceeded, and a check for the net

proceeds of $135,597.03 was drawn on Defendant’s trust account

and    made    payable    to     “Mildred     Williams”   at   the   8    April    2004
                                       -5-
closing.      This check was delivered to Lynch, who took the check

to   First    Citizens   Bank   ("First      Citizens")       and      attempted     to

negotiate the check.         First Citizens refused to negotiate the

check in the manner requested by Lynch.                 At the request of First

Citizens and Lynch, Defendant had one of his employees modify

the check so that the payee line read: “Shondu Lynch for Mildred

Williams.”

      Lynch was able to negotiate the check at First Citizens

after   the    alteration.      Plaintiff       apparently       was    unaware    the

closing    had   occurred    until   her     mortgage       company     sent   her   a

letter informing her the mortgage on the property had been paid

in full.      Plaintiff received none of the proceeds of the sale

from Lynch, and she filed this action against Lynch, Defendant,

and others.      A default judgment was entered on 13 February 2012

against Lynch for $135,597.03, the full amount of the check.

      Plaintiff voluntarily dismissed her first complaint without

prejudice as to Defendant on 5 May 2009.                   Plaintiff filed a new

complaint     ("second    complaint")      on    5   May    2010.        The   second

complaint     alleged    essentially    the      same    facts    as     Plaintiff's

first complaint, and alleged claims against Defendant for breach

of   contract,      conversion,      and        “Professional          Malpractice.”

Defendant filed a motion to dismiss, contending that the claims

against him in the second complaint were barred by the statute
                                      -6-
of limitations.       The trial court granted Defendant’s motion to

dismiss on 26 August 2010.           Williams v. Lynch, __ N.C. App. __,

__, 741 S.E.2d 373, 375       (2013) (“Williams I”).

    This      Court   reversed       the    trial      court’s    dismissal       of

Plaintiff’s      “professional        malpractice,”         or      professional

negligence, claim against Defendant and remanded for trial on

that claim.    Id. at __, 741 S.E.2d at 377.             Plaintiff’s claim of

professional     negligence     against      Defendant     was    tried     on    14

October 2013.      Plaintiff's motion for directed verdict at the

close of the evidence was denied.                The jury determined that

Plaintiff had not been “damaged by the professional negligence

of Defendant[.]”      The trial court entered judgment on 28 October

2013, ordering that Plaintiff recover nothing from Defendant,

and that all claims against Defendant be dismissed.                      Plaintiff

filed a    Rule 50(b)(1)      motion on 8 November 2013,                 requesting

“that the verdict and judgment be set aside and judgment entered

in her favor[,]” or, in the alternative, that she be granted a

new trial.     Plaintiff’s motion was denied by order entered 30

December 2013.    Plaintiff appeals.

                                       I.

    Plaintiff      argues     that    the    trial     court     erred    “by    not

allowing   the    introduction       of     or   the    cross-examination         of
                                        -7-
Defendant’s expert witness with 2003 Formal Ethics Opinion 7.”

We disagree.

      Formal     Ethics   Opinion   7    states:       “Opinion       rules    that   a

lawyer may not prepare a power of attorney for the benefit of

the principal at the request of another individual or third-

party    payer    without   consulting        with,    exercising       independent

professional judgment on behalf of, and obtaining consent from

the principal.”      2003 Formal Ethics Opinion 7.

      Defendant made a motion in limine to prevent Plaintiff from

using    Formal   Ethics    Opinion     7     as   a   basis    for    establishing

Defendant’s alleged professional negligence.                    The trial court

heard Defendant's motion on the first day of trial.                     Plaintiff’s

attorney argued that        Plaintiff was          not seeking to admit the

ethics opinion as part of “the basis for our claim that there

was     malpractice.”       Plaintiff       argued     that     the    professional

negligence claim was based upon Defendant “being handed a check

by [Lynch] saying the bank won’t negotiate it, will you put my

name on it, [and] at that point had the clear chance to look at

three    documents.”        Plaintiff       explained     the     basis       for   the

professional negligence claim was Defendant’s reliance on the

general power of attorney, the limited power of attorney, and

the unsigned authorization, in deciding to present Lynch with a
                                  -8-
check for the sale proceeds of the property made out to “Shondu

Lynch for Mildred Williams.”

    “‘The judge has a wide discretion to make or refuse to make

advance rulings. . . .’     McCormick on Evidence, Section 52 (3rd

ed. 1984).     The ground for reversing a court's decision on such

a motion is an abuse of discretion.”      Webster v. Powell, 98 N.C.

App. 432, 439, 391 S.E.2d 204, 208 (1990) (citation omitted).

Plaintiff makes no argument in her brief that the trial court

abused   its   discretion   in   preventing    Plaintiff   from   cross-

examining Defendant’s expert with Formal Ethics Opinion 7, and

makes no argument concerning how she was prejudiced assuming

arguendo the trial court did abuse its discretion.             Plaintiff

merely states:

          Plaintiff should have been permitted to
          cross-examine the expert with this ethics
          opinion and ask whether the standard of care
          required an attorney to consult with his
          client   and   obtain  her   consent   before
          preparing a power of attorney.     The trial
          court committed error by prohibiting this
          line of inquiry and a new trial is required.

    We hold that Plaintiff fails to show the trial court abused

its discretion by granting Defendant’s motion in limine.               This

argument is without merit.

                                  II.

    Plaintiff    next   argues   that   “the   trial   court   erred    by

denying Plaintiff’s motion for a directed verdict and judgment
                                  -9-
notwithstanding   the   verdict   [JNOV]   since   [Defendant]   had   no

legal authority to give the sales proceeds to Shondu Lynch.”           We

disagree.

    Our Supreme Court has stated the appropriate standard of

review for a JNOV:

                [A]      motion       [for       judgment
                notwithstanding    the     verdict]    is
                essentially a renewal of an earlier
                motion     for     directed      verdict.
                Accordingly, if the motion for directed
                verdict   could   have   been    properly
                granted, then the subsequent motion for
                judgment notwithstanding the verdict
                should also be granted. In considering
                any motion for directed verdict, the
                trial court must view all the evidence
                that supports the non-movant's claim as
                being true and that evidence must be
                considered in the light most favorable
                to the non-movant, giving to the non-
                movant the benefit of every reasonable
                inference that may legitimately be
                drawn    from    the    evidence     with
                contradictions,      conflicts,       and
                inconsistencies being resolved in the
                non-movant's favor.     This Court has
                also held that a motion for judgment
                notwithstanding    the      verdict    is
                cautiously and sparingly granted.      It
                is also elementary that the movant for
                [judgment notwithstanding the verdict]
                must make a motion for directed verdict
                at the close of all the evidence.

            Bryant v. Nationwide Mut. Fire Ins. Co., 313
N.C. 362, 368–69, 329 S.E.2d 333, 337–38
            (1985) (internal citations omitted).     “On
            appeal our standard of review for a judgment
            notwithstanding the verdict is the same as
            that for a directed verdict; that is,
            whether the evidence was sufficient to go to
                                          -10-
              the jury.”

Dogwood Dev. & Mgmt. Co., LLC v. White Oak Transp. Co., 192 N.C.

App. 114, 125, 665 S.E.2d 493, 501 (2008) (citations omitted).

     Plaintiff’s         argument    on    appeal    is    that    the    trial     court

erred    in    denying    Plaintiff’s      motions       because       “[n]one    of    the

three    documents       that    [Defendant]     relied         upon    gave     him    the

authority to put Mr. Lynch’s name on the proceeds check so that

Mr. Lynch could cash it.”

     Both Plaintiff and Defendant presented expert testimony at

trial.         Plaintiff’s       expert,     attorney       Michael        K.     Elliott

(“Elliott”), stated that he would have been suspicious because

of   the      handwritten       authorization       in    the    general        power   of

attorney and the unsigned authorization purporting to instruct

Defendant to make the proceeds check payable to Lynch.                            Elliott

testified: “Definitely before I wrote out a six-figure check, I

would have talked to [Plaintiff] about this before I did so.”

Elliott opined that Defendant “breached his duty of care, or

standard of care, to [Plaintiff] by altering the check to allow

Mr. Lynch to leave with it.”               However, because we are reviewing

the trial court’s decision to deny Plaintiff’s motion to dismiss

and motion for a JNOV, we cannot consider this testimony, as it

is favorable to Plaintiff.            Id. (“In considering any motion for

directed        verdict      . . .        contradictions,          conflicts,           and
                                           -11-
inconsistencies         [in    the    evidence      are]   resolved       in   the    non-

movant's favor.”).

       Upon    cross-examination,           Elliott        agreed     that       he    had

acknowledged in his deposition “that the matters about which [he

was]   opining     [that       Defendant    should     have   contacted        Plaintiff

before altering the check] were on points of law that had not

been settled by the appellate courts of North Carolina,” and

that “[r]easonable minds could differ as to whether or not what

[he]   opined      . . . actually       was    required       by    the    standard        of

care.” Elliott testified at trial that his opinion had changed

since his deposition, and that his belief at the time of the

trial was “competent practice would have required the closing

attorney      to   at   least     contact     the    principal      before      drafting

another power of attorney.”                 Elliott was asked if he agreed

“that through th[e] limited power of attorney, that Mr. Lynch

had    the     authority         to    receive       and    endorse        checks      for

[Plaintiff.]”         Elliott answered: “That’s what [the limited power

of attorney] says.”

       Defendant’s        expert      witness,       attorney       Ralph       McMillan

(“McMillan”), testified that he believed Defendant's purpose in

drafting the limited power of attorney “was to make it durable,

because      that’s     what    the   title    companies       like       to   see    in   a

residential transaction to make sure that the title is good.”
                                        -12-
McMillan opined that the two powers of attorney provided the

authority required for Lynch to act on Plaintiff’s behalf in the

manner he did.        McMillan further testified that Defendant was

correct under the law in relying on the two powers of attorney

in taking “instructions concerning the closing in question from

Shondu Lynch[,]” and that the two powers of attorney allowed

Defendant to make the check payable to “Shondu Lynch for Mildred

Williams.”     In fact, McMillan’s opinion was that Defendant was

compelled to alter the check in response to Lynch’s request.

Finally,     McMillan       testified    that,        in    his     expert    opinion,

Defendant “conformed his conduct to the applicable standard of

care for Mecklenburg County, North Carolina, lawyers in 2004[.]”

    When the evidence is viewed in the light most favorable to

Defendant,    as     we    are   required      to     do,    and     not    considering

evidence   favorable        to   Plaintiff,      we     hold       the   evidence    was

sufficient to submit to the jury on the claim of professional

negligence,    and    Plaintiff’s       motions     for     directed       verdict    and

JNOV were properly denied.          This argument is without merit.

                                        III.

    Plaintiff        next    argues     that    the        trial    court    erred    in

“instructing    the       jury   that   the    powers       of    attorney    at    issue

authorized Mr. Lynch to direct [Defendant] to make the sales
                             -13-
proceeds check payable to Shondu Lynch for Mildred Williams.”

We disagree.

    The following discussion occurred at the preliminary charge

conference:

         [PLAINTIFF'S ATTORNEY]: Now, I don’t think
         that   the   court   has  ruled    about the
         obligation to interpret the scope of the
         power of attorney, especially given the
         arguments we have made about them.

         THE COURT: I do intend to instruct them.
         There needs to be some modification, some
         language here, because I'm a little worried
         about some of the peremptory implications
         for    the    jury,    possible   peremptory
         instruction concerning that.      But I do
         intend to instruct the jury that the powers
         of attorney standing alone would generally –
         would authorize an attorney to engage in
         this real estate transaction and to disburse
         moneys, but go on and say that that does not
         -- in some way I need to fashion a language
         that it does not necessarily -- this does
         not mean that it shields from all possible
         liability those –

         [PLAINTIFF'S ATTORNEY]: Disbursements which
         may be negligent.

         THE COURT: Right.    Go on and describe in
         some way with a sentence or two that here
         the gravamen of the malpractice claim is
         that this later document gave rise or should
         have given rise or that an ordinary lawyer
         or blah, blah, blah, would have taken or
         done – taken some measure or something. I
         don't plan to just stop, because to do so is
         [to] suggest to the jury that they should,
         frankly, find –

         [PLAINTIFF'S ATTORNEY]: It sounds like that
         language would be what we could accept.
                               -14-


         THE COURT: So it is my – I haven’t gone back
         – I didn’t share this peremptory concern I
         have with you before.       I’m looking at
         everything in the totality, but . . . it’s
         my current thought that, yes, it’s my
         intention to tell them that those powers of
         attorney would authorize a lawyer, and that
         they were valid, you know, on the four
         corners of that document, however I put it
         in some way, and I’m going to work on the
         language here, but then go on and add a
         sentence, et cetera, that says that this
         case is about this, without telling them
         again what they should do or not do or try
         to give them some language that doesn’t
         infer to them or push them one way or the
         other.

         [PLAINTIFF'S ATTORNEY]: Right.   A neutral –

         THE COURT: All right.

    The following day the trial court presented its proposed

instruction to the parties.   In her brief, Plaintiff argues:

         The trial court instructed the jury that
         “both the general power of attorney and the
         limited power of attorney authorize Mr.
         Lynch to direct [Defendant] to make the
         sales proceeds check payable to Shondu Lynch
         for Mildred Williams.”    This statement was
         an incorrect statement of the law. There is
         no authority in either the general power of
         attorney or the limited power of attorney
         for [Defendant] to alter the check. . . . .
         The trial court’s instruction misled the
         jury and mandates a new trial.

    When the trial court asked Plaintiff to state any objection

to the instructions for the record, Plaintiff stated:

         [PLAINTIFF'S ATTORNEY]: Your Honor, on the
         instructions with regard to the general and
                               -15-
           limited power are valid, because as we
           signed them, et cetera, that paragraph?   As
           we have indicated, we do not believe, with
           the first power of attorney, the general
           power of attorney, that that instruction, we
           believe, is incorrect. I believe the second
           is that that one is clearly more -- that one
           is less, so.    With regard to the -- and,
           therefore, that would include the next
           paragraph, because that is where you set out
           that the law allows them to do that.

    The trial court’s entire instruction on this matter was as

follows:

           Ladies and gentlemen, as a preliminary
           matter    I     offer   the   following    two
           instructions or conclusions to you that you
           must accept as true for the purposes of your
           deliberation. First, both the general power
           of attorney and the limited power of
           attorney    are   valid  because   [Plaintiff]
           signed them.     They both appear to be duly
           notarized, and because a power of attorney
           is effective whether or not it has been
           recorded.

           Second, both the general power of attorney
           and the limited power of attorney authorize
           Mr. Lynch to direct [Defendant] to make the
           sales proceeds check payable to Shondu Lynch
           for [Plaintiff].     Ladies and gentlemen,
           North Carolina law provides unless, one, a
           lawyer has actual knowledge that her writing
           is not a valid power of attorney, or, two,
           the action taken or to be taken by the
           attorney-in-fact, who in this case was
           Shondu Lynch, is beyond the apparent power
           or authority of, granted in the power–of-
           attorney writing, a lawyer who in good faith
           relies on a writing that on its face is duly
           signed, acknowledged, and otherwise appears
           reputable and that purports to confer a
           power of attorney, durable or otherwise,
           shall be protected to the full extent of the
                                   -16-
             powers and authority that . . . reasonably
             appear to be granted to the attorney-in-fact
             designated in the power of attorney, and no
             lawyer dealing in good faith with the
             attorney-in-fact shall be held responsible
             for any breach of fiduciary duty by that
             attorney-in-fact, including any breach of
             loyalty, any act of self-dealing, or any
             misapplication of money or other property
             paid or transferred as directed by that
             attorney-in-fact.     An  attorney  is   not
             required to inquire as to the effectiveness
             of a power of attorney before he relies on
             it.

             Ladies and gentlemen, notwithstanding these
             two instructions or conclusions, which,
             again, you must accept as true for purposes
             of your deliberations, I instruct you that
             these two instructions or conclusions are
             not   dispositive   of   whether,   once   [the
             unsigned authorization] was presented to
             [Defendant],    his    failure    to    contact
             Plaintiff to obtain her approval constituted
             negligence.

    Although it is difficult to follow Plaintiff’s objection,

the apparent stated objection was to the following portion of

the instruction: “both the general power of attorney and the

limited power of attorney are valid because Mrs. Williams signed

them.    They both appear to be duly notarized, and because a

power   of   attorney   is   effective    whether   or   not   it   has   been

recorded.”     Further, Plaintiff was apparently only objecting to

this portion of the instruction as it related to the general

power of attorney, not the limited power of attorney.               Plaintiff

further stated: “that would include the next paragraph, because
                                      -17-
that is where you set out that the law allows them to do that.”

This portion of the objection seems to reference the second

paragraph,     which    includes   the       portion   of   the   instruction

objected to on appeal: That “both the general power of attorney

and the limited power of attorney authorize Mr. Lynch to direct

[Defendant] to make the sales proceeds check payable to Shondu

Lynch for Mildred Williams.”          However, Plaintiff’s objection at

trial   did    not     specifically    address     this     portion   of   the

instruction.

    In similar circumstances, our Supreme Court has held that

          [p]ursuant to N.C. R. App. P. 10(b)(2),

                 [a] party may not assign as error any
                 portion of the jury charge or omission
                 therefrom unless he objects thereto
                 before the jury retires to consider its
                 verdict, stating distinctly that to
                 which he objects and the grounds of his
                 objection; provided, that opportunity
                 was given to the party to make the
                 objection out of the hearing of the
                 jury, and, on request of any party, out
                 of the presence of the jury.

          In the instant case defendant was given the
          opportunity to object to the wording of the
          instruction on flight and failed to do so.
          Defendant has not alleged, nor do we find,
          plain error.   This assignment of error is
          overruled.

State v. Beck, 346 N.C. 750, 759, 487 S.E.2d 751, 757 (1997).

Because Plaintiff failed to properly and distinctly object to

the relevant portion of the instruction at trial, and because
                                       -18-
Plaintiff has not argued plain error, this argument has not been

preserved for appellate review.              This argument is dismissed.

                                        IV.

       Finally, Plaintiff argues that the trial court erred in

instructing the jury on insulating negligence.                    We disagree.

       Plaintiff      contends      that     “[t]he       negligent      conduct     of

[Defendant] was placing Mr. Lynch’s name on the check without

first communicating with [Plaintiff] or having any instruction

in    the    powers   of   attorney    to    do     so.      This   negligence      was

completely independent from Mr. Lynch’s conduct in stealing the

money       from   Plaintiff.”      However,      the      fact   that    Defendant’s

alleged negligent act was completed before Lynch’s illegal act

is not dispositive.          Defendant’s alleged negligent act and the

Plaintiff’s claim of professional negligence against Defendant

are   not     synonymous.        Plaintiff    was    not    damaged      at   the   time

Defendant altered the check, Plaintiff was damaged when Lynch

withdrew her money and kept it for himself.

               An   essential    element    of   [professional
               negligence]    is   a   showing    that   [the]
               defendant      proximately      caused     [the
               plaintiff’s] damages.     Rorrer v. Cooke, 313
N.C. 338, 355, 329 S.E.2d 355, 366 (1985)
               (professional    malpractice    claim   against
               attorney requires existence of proximate
               cause)[.]

               Proximate cause is defined as “a cause which
               in natural and continuous sequence, unbroken
               by any new and independent cause, produced
                                      -19-
            the plaintiff's injuries, and without which
            the injuries would not have occurred[.]”

Self v. Yelton, 201 N.C. App. 653, 659, 688 S.E.2d 34, 38 (2010)

(citations omitted) (emphasis added).               Therefore, in this case

Plaintiff   had   to   prove    not   only   that    Defendant    committed   a

negligent act, but that this negligent act was a proximate cause

of Plaintiff’s damages.         Insulating negligence, if proven, can

serve to sever that link between a defendant’s negligent act and

the plaintiff’s damages.         Insulating negligence is a method of

proving that a “new and independent cause” broke the causal link

between a defendant’s negligent act and the plaintiff’s damages.

    Plaintiff fails to make the appropriate argument on appeal.

Plaintiff should have argued that no evidence was presented at

trial   that   any   act   of   Lynch    broke   the   causal    link   between

Defendant’s alleged negligence and Plaintiff’s damages.                 Because

Plaintiff failed to do so, this argument is abandoned.1                   Beck,
346 N.C. at 759, 487 S.E.2d at 757.           Further, Plaintiff does not

indicate in her brief that she objected to this instruction at

trial, nor does she argue that any error in the instruction

amounted to plain error.        Id.     This argument is dismissed.

                                        V.



1
  Plaintiff’s general statement that “[t]here was no evidence in
the record to support the instruction of insulating negligence”
does not suffice.
                                     -20-
       We   do     not   address     Plaintiff’s      argument     concerning

contributory       negligence    because     the    jury    determined     that

Defendant did not commit professional negligence and therefore

did not reach the issue of contributory negligence.                    Plaintiff

concedes in her brief “that if Defendant is the prevailing party

then   he   is   entitled   to     costs    as   provided   in   the    order.”

Therefore, we do not address her argument related to costs.

       No error.

       Judges STEELMAN and BELL concur.

       Report per Rule 30(e).